Citation Nr: 9925329	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-17 130 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
December 1963.  The veteran died on August [redacted], 1996.  
The appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death has been developed.

2.  The veteran died on August [redacted], 1996.  The death 
certificate lists the cause of death as peripheral vascular 
disease and sepsis, due to (or as a consequence of) myositis 
ossificans gluteus medius.

3.  At the time of his death, the veteran had established 
service connection for residuals of a right hip injury 
evaluated as 20 percent disabling.

4.  The evidence does not show that a service-connected 
disability, or any disability for which service-connection 
should have been established at the time of the veteran's 
death, was either a principal or contributory cause of the 
veteran's death.

5.  The evidence does not show that the veteran complained of 
or was treated for peripheral vascular disease or sepsis in 
service, nor does the medical evidence show that peripheral 
vascular disease or sepsis were the result of his service, or 
any disease or injury incurred in or aggravated by service, 
or that any cardiovascular-renal disease manifested to a 
compensable degree within one year following the veteran's 
separation from service.

6.  Although the death certificate lists myositis ossificans 
gluteus medius as a cause of the veteran's death, and 
although the service medical records do note a preliminary 
diagnosis of "myositis ossificans, gluteus medius muscle, 
right," the final diagnosis provided for the veteran's 
injury in service was "partial avulsion, insertion of 
external rotator muscle group, right hip," or "strain 
gluteus medius muscle, right," and the medical evidence in 
service does not show that the veteran had myositis 
ossificans of the gluteus medius, nor does the post-service 
evidence, with the exception of the death certificate, note 
any myositis ossificans of the gluteus medius.  Furthermore, 
a medical opinion has found that myositis ossificans of the 
gluteus medius was not a principal or contributory cause of 
the veteran's death.

7.  The veteran was honorably discharged from active duty; 
however, he did not die in active service; he did not die as 
the result of a service-connected disability; and he did not 
establish entitlement to a permanent and total disability 
rating.



CONCLUSIONS OF LAW

1.  A service-connected disability was not a principal or 
contributory cause of the veteran's death.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.312 (1998).

2.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. §§ 3501, 5107 (West 
1997); 38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of the 
veteran's death.

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with the claims folder.  The Board 
accordingly finds that the duty to assist the appellant, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran served on active duty from November 1961 to 
December 1963.  The veteran died on August [redacted], 1996.  
The appellant is the surviving spouse of the veteran.

The appellant contends that a service-connected disability 
was either a principal or contributory cause of the veteran's 
death.  She specifically contends that the veteran's service-
connected right hip disability was a principal or 
contributory cause of the veteran's death.  After a review of 
the record, the Board finds that the appellant's contentions 
are not supported by the evidence, and her claim is denied.

Service connection may be established for the cause of the 
veteran's death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veteran's 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a) (1998).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1998).

Contributory cause of death is inherently one not related to 
the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Generally, minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c) (1998).

At the time of his death, the veteran had established service 
connection for residuals of a right hip injury evaluated as 
20 percent disabling.  The Board finds that there is no 
evidence of record which shows that the condition for which 
the veteran had established service connection was either a 
principal or contributory cause of his death.

Although the death certificate lists myositis ossificans 
gluteus medius as a cause of the veteran's death, and 
although the service medical records do note a preliminary 
diagnosis of "myositis ossificans, gluteus medius muscle, 
right," in October 1963, the final diagnosis provided for 
the veteran's injury in November 1963 was "partial avulsion, 
insertion of external rotator muscle group, right hip," or 
"strain gluteus medius muscle, right."  The medical 
evidence in service does not show that the veteran had 
myositis ossificans of the gluteus medius, nor does the post-
service evidence, with the exception of the death 
certificate, note any myositis ossificans of the gluteus 
medius.  The Board notes that a November 1969 VA special 
orthopedic examination found no evidence of myositis.

The Board further notes that the medical evidence does not 
show that the veteran was treated for or diagnosed with 
myositis ossificans during the period immediately preceding 
his death.  The medical records immediately preceding the 
veteran's death do not note any diagnosis of myositis 
ossificans.  However, the death certificate lists myositis 
ossificans of the gluteus medius among the causes of death.  
Because of this discrepancy, the Board sought a medical 
opinion regarding whether any myositis ossificans was a 
principal or contributory cause of the veteran's death.

The May 1999 VA medical opinion states that

It is clear that this patient's cause of 
death and the events which led up to the 
cause of death relate to severe 
peripheral vascular occlusive disease and 
eventual complications of gangrene to his 
right AKA stump, requiring hip 
disarticulation and then even ischemia to 
the left leg.  I do not believe that this 
patient's myositis ossificans, gluteus 
medius, right, or the residuals of a hip 
injury, rated as myositis, had any direct 
or causative role in his death.  
Certainly, one can conjecture that 
because he had problems with ambulation 
for many years after his service-
connected injury, he was not able to 
exercise appropriately and this sped up 
his process of peripheral vascular 
occlusive disease and hardening of the 
arteries.  On the other hand, significant 
cardiovascular disease is not uncommon in 
the age population the veteran was, and 
certainly one does not have to consider 
anything other than the peripheral 
vascular occlusive and cardiovascular 
disease in general in this patient in 
order to understand his mode of death.  
Thus, as principal cause of death, I 
would say that the veteran's claim 
definitely does not have any role to 
play.  As far as the patient's disability 
being a principal or contributory cause 
of death, I would have to say that it is 
definitely not a contributing cause of 
death.  Finally, in answering whether or 
not the veteran's disability had any role 
to play in the worsening of his 
peripheral vascular occlusive disease, 
this is totally speculative and there is 
no means to make a determination 
concerning the cause and effect 
relationship between his lack of mobility 
and acceleration of peripheral vascular 
occlusive disease.

The Board finds that medical opinion outweighs the fact that 
myositis ossificans of the gluteus medius was listed on the 
certificate of death.  That analysis is more detailed and 
included a review of the veteran's complete claims folder and 
the medical history contained therein.  Furthermore, the 
death certificate notation does not contain any further 
medical documentation to support the proposition that 
myositis ossificans was a cause of the veteran's death.  
Therefore, the Board finds that the veteran's right hip 
disability, although preliminarily diagnosed as myositis 
ossificans of the gluteus medius inservice, was not a 
principal or contributory cause of the veteran's death.  The 
Board finds that the evidence does not show any causal 
connection between the veteran's right hip disability and his 
death, nor does the evidence show that the veteran's right 
hip disability hastened his death.  The Board also finds that 
the evidence does not show that the veteran's right hip 
disability contributed substantially or materially to his 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death

The Board has found that the veteran's service-connected 
right hip disability was not a principal or contributory 
cause of the veteran's death.  However, the Board must also 
evaluate whether any condition for which service connection 
should have been established at the time of his death was a 
principal or contributory cause of his death.

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 C.F.R. §§ 3.303, 3.304 (1998).  Furthermore, 
service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (1998).  Cardiovascular-renal disease is a 
chronic disease with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1998).

The May 1999 VA medical opinion also found that the veteran's 
right hip disability did not aggravate the peripheral 
vascular disease which was the cause of his death.  In 
addition, there is no evidence of record which shows that the 
veteran complained of or was treated for any peripheral 
vascular disease or sepsis during service, that any 
cardiovascular-renal disease manifested to a compensable 
degree within one year following the veteran's separation 
from service, or that any peripheral vascular disease or 
sepsis was proximately due to or the result of any disease or 
injury incurred in or aggravated by service.  Therefore, the 
Board finds that service-connection may not be established 
for peripheral vascular disease or sepsis, which are shown to 
be the cause of the veteran's death.

The appellant has alleged that the veteran's peripheral 
vascular disease and sepsis were the result of his service-
connected right hip disability.  However, the Board notes 
that a claimant would not meet the criteria for establishing 
service connection for the cause of the veteran's death by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The medical evidence of record does 
not show any competent evidence that the veteran's service-
connected right hip disability caused his peripheral vascular 
disease or sepsis.

The Board has closely examined the evidence of record in this 
case.  However, the evidence against the appellant's claim 
clearly outweighs the evidence in favor of her claim.  
Therefore, the provisions regarding resolution of doubt in 
favor of the claimant are not for application in this case.  
38 U.S.C.A. § 5107 (West 1991).

Accordingly, the Board finds that the evidence does not show 
that a service-connected disability was either a principal or 
contributory cause of the veteran's death, and the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is denied.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.312 
(1998).

II.  Entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.

The appellant contends that she is entitled to basic 
eligibility for dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code.  After a 
review of the record, the Board finds that the appellant's 
contentions lack legal merit and entitlement under the law 
and her claim must be denied and her appeal to the Board 
terminated.

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or will have basic 
eligibility if the veteran:  (1) was discharged from service 
under conditions other than dishonorable, or died in service; 
and (2) has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability.  The service-
connected disability or death must have been the result of 
active military, naval, or air service on or after April 21, 
1898.  38 C.F.R. § 3.807 (1998); see also 38 U.S.C.A. § 3501 
(West 1991).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds that in this case, the law and not the 
evidence is dispositive.  The veteran served from November 
1961 to December 1963 and was honorably discharged.  At the 
time of his death, he had established service connection for 
a right hip disability, evaluated as 20 percent disabling.  
He had not established a permanent total disability rating.  
Section I of this decision found that service connection was 
not warranted for the cause of the veteran's death.  The 
veteran did not die in service, nor did he die as the result 
of a service-connected disability.  Therefore, the 
appellant's claim does not meet the criteria for entitlement 
found in § 3.807, and her claim lacks legal merit and 
entitlement under the law.

Accordingly, the Board finds that the appellant's claim of 
entitlement to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, lacks legal merit and entitlement under the law, and 
must be denied and the appeal to the Board terminated.  
38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 C.F.R. § 3.807 
(1998).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  The appellant's claim of 
entitlement to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, lacks legal merit and entitlement under the law and 
must be denied and her appeal to the Board terminated.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

